Case 5:19-cv-00613-JSM-PRL Document 8 Filed 01/15/20 Page 1 of 4 PageID 103


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

VICTORIA YOUMAN,

       Plaintiff,

v.                                                       Case No: 5:19-cv-613-JSM-PRL

DOLLAR TREE STORES INC., d/b/a
FAMILY DOLLAR and CRISTINA
HENRY,

       Defendants.


                                        ORDER

       THIS CAUSE comes before the Court upon Plaintiff’s Motion to Remand Matter

to State Court (Dkt. 5) and Defendant Dollar Tree Stores, Inc.’s Response in Opposition

(Dkt. 7). The Court, having reviewed the motion, response, and being otherwise advised

in the premises, concludes that the motion should be granted because complete diversity of

citizenship is not present.

                                   BACKGROUND

       Plaintiff Victoria Youman slipped and fell at a Family Dollar store. On October

15, 2019, she filed her initial complaint in the Fifth Judicial Circuit, in and for Marion

County, Florida, against Defendant Dollar Tree Stores, Inc. d/b/a Family Dollar. On or

about November 26, 2019, after she had investigated the facts surrounding the incident

further, Youman filed her amended complaint in state court, naming Defendant Cristina

Henry. The amended complaint alleges that Henry was the store manager of the Family

Dollar store at the time Youman fell. The amended complaint includes a negligence claim
Case 5:19-cv-00613-JSM-PRL Document 8 Filed 01/15/20 Page 2 of 4 PageID 104


against Henry based on her alleged duty to provide a reasonably safe environment,

including the duty to inspect and maintain the store to protect customers from reasonably

foreseeable injuries.

       On December 2, 2019, after Youman filed her amended complaint, Defendant

Dollar Tree Stores removed the case to this Court, alleging diversity jurisdiction. Dollar

Tree Stores states in the notice of removal that the parties are diverse because Youman is

a citizen of Florida and Dollar Tree Stores is a citizen of Virginia.

       Now, Youman moves to remand the case because the parties are not completely

diverse. Specifically, Henry is a citizen of Florida. In its response, Dollar Tree Stores

argues that the Court should disregard Henry’s citizenship because Henry was fraudulently

joined to defeat diversity jurisdiction. As explained further below, the Court disagrees

with Dollar Tree Stores’ position.

                                       DISCUSSION

       Where the alleged basis for federal jurisdiction is diversity, the removing defendant

has the burden of demonstrating (1) complete diversity of citizenship and (2) an amount in

controversy greater than $75,000. 28 U.S.C. § 1332(a); see McNutt v. Gen. Motors

Acceptance Corp. of Indiana, 298 U.S. 179, 189 (1936) (holding that the party who seeks

federal jurisdiction must establish jurisdictional facts). Complete diversity does not exist

if a single plaintiff is a citizen of the same state as a single defendant. See Exxon Mobil

Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 553 (2005).

       The burden is “a heavy one” to establish that a defendant was fraudulently joined in

order to defeat diversity jurisdiction. See Pacheco de Perez v. AT & T Co., 139 F.3d 1368,

1380 (11th Cir. 1998). The defendant must show that there is “no possibility” that the

                                              2
Case 5:19-cv-00613-JSM-PRL Document 8 Filed 01/15/20 Page 3 of 4 PageID 105


plaintiff would be able to establish a claim against the non-diverse defendant in state

court. See Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1998). In

determining whether there is “no possibility,” the court must not weigh the merits of a

plaintiff’s claim beyond determining whether it is an arguable one under state law. Tran

v. Waste Mgmt., Inc., 290 F. Supp. 2d 1286, 1293 (M.D. Fla. 2003). “In other words, a ...

court’s authority to look into the ultimate merits of the plaintiff’s claims must be limited to

checking for obviously fraudulent or frivolous claims.”              Id. (quotations omitted)

(emphasis in original). “If there is even a possibility that a state court would find that the

complaint states a cause of action against any one of the resident defendants, the federal

court must find that the joinder was proper and remand the case to the state court .... The

plaintiff need not have a winning case against the allegedly fraudulent defendant; he need

only have a possibility of stating a valid cause of action in order for the joinder to be

legitimate.” Triggs, 154 F.3d at 1287 (internal citations omitted) (emphasis in original).

       Dollar Tree Stores has not met its “heavy burden” to establish that Youman’s

negligence claim against Henry is obviously fraudulent or frivolous.             A complaint

sufficiently states a negligence claim against a store manager with allegations that she “was

directly responsible for carrying out certain responsibilities; that [s]he negligently failed to

do so; and that, as a result, [plaintiff] was injured.” Kuan v. Wal-Mart Stores, Inc., No.

8:17-CV-1147-T-27AAS, 2017 WL 10294836, at *1–*2 (M.D. Fla. May 25, 2017) (citing

White v. Wal-Mart Stores, Inc., 918 So. 2d 357, 358 (Fla. Dist. Ct. App. 2005)).

Moreover, it is possible for a store manager “in possession and control of the premises” to

be held personally liable “for failing to exercise ordinary care to prevent customers from

being harmed by a known, dangerous condition.” Id. (citing McElveen ex rel. McElveen

                                               3
Case 5:19-cv-00613-JSM-PRL Document 8 Filed 01/15/20 Page 4 of 4 PageID 106


v. Peeler, 544 So. 2d 270, 272 (Fla. Dist. Ct. App. 1989)).

       In sum, viewing the allegations in a light most favorable to Youman, she has stated

“a possibility” of a negligence claim against Henry. Accordingly, Dollar Tree Stores has

not established that Henry was fraudulently joined and this action will be remanded to state

court. However, the Court declines to award Youman her fees and costs associated with

moving to remand.

       Accordingly, it is ORDERED AND ADJUDGED that:

       1.     Plaintiff’s Motion to Remand Matter to State Court (Dkt. 5) is granted to the

              extent explained herein.

       2.     The Clerk is directed to remand this action to the Circuit Court of the Fifth

              Judicial Circuit, in and for Marion County, Florida, and provide that court

              with a copy of this Order.

       3.     The Clerk is directed to close this case and terminate any pending motions

              as moot.

       DONE and ORDERED in Tampa, Florida, this 15th day of January, 2020.




Copies furnished to:
Counsel/Parties of Record




                                             4
